Title: From Alexander Hamilton to Oliver Wolcott, Junior, [28 July 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, July 28, 1796]
Dr. Sir
I have not lost sight of the negotiation with the Bank though it labours & I have thought it best to let it lie bye till the President returns. Mc.Cormick is violent against it & plays on little jealousies, & what is still more efficacious private interests; representing the consequent inability of the Bank to accommodate the Merchants, many of whom from the unfortunate issue of some late speculations are likely to want much aid.
Yrs. truly
A HamiltonJuly 28. 1796
Ol Wolcott Esq
